Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al., US PGPUB 2016/0018929 hereinafter referenced as Kida in view of Teramoto, US PGPUB 2010/0026661. 

As to claim 1, Kida discloses an electrostatic capacitance-type sensor-equipped display device comprising: a display panel with a substrate including a display surface that displays an image (display device 3, fig. 1); and
(touch panel substrate 2, fig. 9; wherein the touch panel substrate 2 comprises plurality of conductive wires),
wherein the electrostatic capacitance-type sensor includes: a plurality of detection electrodes disposed in a matrix, each of the detection electrodes including a transparent electrode which is formed of a transparent, electrically conductive material (e.g. the second quadrilaterals 52 form a matrix pattern, fig. 9); and
a plurality of metal lines located on the substrate, and respectively connected to the detection electrodes in a one-to-one correspondence (e.g. conductive wires 13, 14, 23 and 24, fig. 1), 
the detection electrodes include detection electrodes of a first group and detection electrodes of a second group, the detection electrodes of the first group are arranged in a first direction (e.g. conductive wires 14, fig. 9), the detection electrodes of the second group are arranged in a second direction intersecting with the first direction (e.g. conductive wires 24, fig. 9), and
the metal lines are located between the substrate and the transparent electrodes (e.g. the second quadrilaterals 52, fig. 9).
Kida does not explicitly disclose each of the detection electrodes including a transparent electrode which is formed of a transparent material.
However, transparent electrodes is well known in the art. For example, in the same endeavor, Teramoto discloses each of the detection electrodes including a transparent electrode which is formed of a transparent material ([0047] the second portion 1b of the electrode 1X and the electrode 1Y are formed using electrically conductive transparent material, e.g., ITO (Indium Tin Oxide), or the like, having high transmissivity, as shown in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Teramoto to further include Teramoto’s method of touch panel configuration in order to improve touch sensitivity with intention of activating desired function accurately.

As to claim 2, the combination of Kida and Teramoto discloses the electrostatic capacitance-type sensor-equipped display device of claim 1. The combination further discloses the metal lines are directly formed on the display surface (Teramoto, e.g. touch panel 20 and display panel 30, fig. 5).

As to claim 3, the combination of Kida and Teramoto discloses the electrostatic capacitance-type sensor-equipped display device of claim 2. The combination further discloses each of the metal lines is in contact with corresponding one of the transparent electrodes at an entirety of a region where each of the metal line is opposed to the corresponding one of the transparent electrodes (Kida, e.g. conductive wires 14 and 24, fig. 9).

As to claim 4, the combination of Kida and Teramoto discloses the electrostatic capacitance-type sensor-equipped display device of claim 2. The combination further discloses an insulator located between the metal lines and the transparent electrodes (Teramoto, insulating film 12, fig. 3), wherein each of the metal lines is connected to (Teramoto, contact 12a formed on insulating film 12, fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kida and Teramoto as applied to claim 1 above, and further in view of Liu, US PGPUB 2014/0362010.

As to claim 5, The combination of Kida and Teramoto does not specifically disclose the metal lines include a first metal line extending in the second direction and a second metal line extending in the second direction, and the electrostatic capacitance-type sensor further includes a dummy line located between the first metal line and the second metal line.
However, in the same endeavor, Liu discloses the metal lines include a first metal line extending in a direction and a second metal line extending in the direction, and the electrostatic capacitance-type sensor further includes a dummy line located between the first metal line and the second metal line (e.g. dummy line 130A is between the third wire 125 and the fourth wire127 as shown in fig. 1E).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kida and Teramoto to further include Liu’s wiring method in order to detect the touch location accurately with intention of activating desired function effectively.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kida and Teramoto as applied to claim 1 above, and further in view of Ishizaki et al., US PGPUB 2012/0062511 hereinafter referenced as Ishizaki.

As to claim 6, the combination of Kida and Teramoto does not specifically disclose a control module connected to the metal lines, wherein the control module is configured to write a write signal in each of the detection electrodes, to read a read signal, which is indicative of a variation in electrostatic capacitance occurring in each of the detection electrodes in which the write signal has been written, and to determine input position information, based on the variation in electrostatic capacitance.
However, in the same endeavor, Ishizaki discloses a control module connected to the metal lines, wherein the control module is configured to write a write signal in each of the detection electrodes, to read a read signal, which is indicative of a variation in electrostatic capacitance occurring in each of the detection electrodes in which the write signal has been written, and to determine input position information, based on the variation in electrostatic capacitance ([0044] In a state where a finger is not in contact with (or not in proximity to) the display device, as illustrated in FIG. 1, a current I0 according to the capacitance value of the capacitance element C1 flows in response to charge and discharge with respect to the capacitance element C1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kida and Teramoto to further 

As to claim 7, the combination of Kida and Teramoto does not specifically disclose a display panel comprises a plurality of pixel electrodes and a plurality of divisional electrodes opposed to the pixel electrodes.
 However, in the same endeavor, Ishizaki discloses a display panel comprises a plurality of pixel electrodes and a plurality of divisional electrodes opposed to the pixel electrodes (Ishizaki, [0016] for example, the liquid crystal display elements may be configured to include a liquid crystal layer and pixel electrodes arranged to face the drive electrodes with the liquid crystal layer in between).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kida and Teramoto to further include Ishizaki’s method of pixel configuration method in order to detect the touch location accurately with intention of activating desired function effectively.

As to claim 8, the combination of Kida, Teramoto and IsHizaki discloses the electrostatic capacitance-type sensor-equipped display device of claim 7. The combination further discloses a touch detection signal is provided to at least one of the divisional electrodes to form the electrostatic capacitance with the detection electrode to detect touch (Ishizaki, the touch detection method is implemented as an electrostatic capacitance type touch sensor, and a capacitance element is configured with use of a pair of electrodes (a drive electrode E1 and a touch detection electrode E2) facing each other with a dielectric body D in between as illustrated in (A) of FIG. 1.).

As to claim 9, the combination of Kida, Teramoto and Ihsizaki discloses the electrostatic capacitance-type sensor-equipped display device of claim 8. The combination further discloses the control module is configured to write a write signal in the divisional electrodes, to read a read signal, which is indicative of a variation in electrostatic capacitance occurring in each of the detection electrodes in which electrostatic capacitance has been formed, and to determine input position information, based on the variation in the electrostatic capacitance (Ishizaki, [0048] the control section 11 is a circuit supplying a control signal to each of the gate driver 12, the source driver 13, the drive electrode driver 14, and the touch detection circuit 40 based on a picture signal Vdisp supplied from outside, and controlling these parts to operate in synchronization with one another).

Response to Arguments
Applicant's arguments filed on 03/05/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of REMARKS that ‘In other words, the second quadrilaterals 52 are formed by two adjacent second conductive wires 14 included in the first electrode layer 10 arranged on the front side of the substrate 6, and two adjacent fourth conductive wires 24 included in the second electrode layer 20 arranged on the rear side of the substrate 6. The first electrode layer 10 and the second electrode 
By contrast, claim 1 recites, inter alia, “the electrostatic capacitance-type sensor includes: a plurality of detection electrodes disposed in a matrix, each of the detection electrodes including a transparent electrode which is formed of a transparent, electrically conductive material; and a plurality of metal lines located on the substrate, and respectively connected to the detection electrodes in a one-to-one correspondence” (emphasis added).
As stated above, the second quadrilaterals 52 are formed by two adjacent second conductive wires 14 included in the first electrode layer 10 and two adjacent fourth conductive wires 24 included in the second electrode layer 20, and thus, the second quadrilaterals 52 are not detection electrodes recited in claim 1’.
In accordance with MPEP, “USPTO personnel to give claims their broadest reasonable interpretation in light of the supporting disclosure.
For instant case, as shown in figs. 5 and 6 and described in paragraph 70, the first sensor electrodes and the floating electrodes 12 which created by the first conductive wires 13 and the second conductive wires 14 detect a human finger when it comes into contact with the surface of the touch panel substrate 2 by changing the value of the electrostatic capacitance value so the conductive wires contributed for detecting a position of the human finger.
Applicant further argues on page 8 of REMARKS that ‘The Office further asserts that Kida discloses “a plurality of metal lines located on the substrate, and respectively 
However, as broadly interpreted, both Kida and Teramoto disclose the claimed subject matter. For example, as shown in figs. 5 and 6 the position detection circuit of Kida is connected to each of floating electrodes in one to one manner.
As shown in fig. 1 of Teramoto, a plurality of wirings ML electrically connected to each of the plurality of electrodes 1Y and 1X are provided in the peripheral area of the touch panel 20.
Therefore, the current 103 is sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/17/2021